Citation Nr: 0013762	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-19 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability. 

2.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected right knee 
disability.

3.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for postoperative 
residuals of arthrotomy, right knee, with osteoarthritis and 
valgus deformity, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
April 1974, and service in the National Guard from July 1974 
to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claims of entitlement to service connection for a 
left knee disability and a low back disability, each claimed 
as secondary to his service-connected right knee disability.  
The RO also denied increased ratings for hypertension, 
evaluated in February 1998 as 10 percent disabling, and 
postoperative residuals of arthrotomy, right knee, with 
osteoarthritis and valgus deformity, currently evaluated as 
30 percent disabling.  By a rating action in August 1999, the 
RO assigned a 30 percent evaluation for disability 
characterized as hypertensive cardiovascular disease 
effectuating the decision of the hearing officer.


FINDINGS OF FACT

1.  The medical evidence reflects current left knee status 
post menescectomy manifested by arthralgia, moderate 
instability, and tenderness to palpation of the lateral joint 
line and compression of the patella.  

2.  The veteran's private medical doctor has provided his 
conclusion that it is at least as likely as not that the 
veteran's left knee disorder has been aggravated by his 
service-connected right knee disability.  

3.  The record reflects current medical evidence of low back 
pain and limitation of motion.

4.  Service medical records are negative for evidence related 
to a low back injury or disease.

5.  The medical evidence dated in November 1985 reflects an 
assessment of knee pain and low back pain secondary to 
abnormal posture.  

6.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased rating for postoperative 
residuals of arthrotomy, right knee, with osteoarthritis and 
valgus deformity, and hypertensive cardiovascular disease has 
been developed.  

7.  Postoperative residuals of arthrotomy, right knee, with 
osteoarthritis and valgus deformity are manifested by severe 
knee instability, and motion limited by pain to a range of 10 
to 90 degrees.  

8.  Hypertensive cardiovascular disease is manifested by an 
activity threshold for angina pectoris of 3 METS (metabolic 
equivalents) or below.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  Service connection is warranted for left knee status post 
meniscectomy as proximately due to aggravation by the 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§  3.102, 3.303, 
3.310 (1999).

3.  Postoperative residuals of arthrotomy, right knee, with 
osteoarthritis and valgus deformity warrant a 40 percent 
disability rating in accordance with the applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (1999). 

4.  Hypertensive cardiovascular disease warrants a 
100 percent disability rating in accordance with the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10 and, 4.104 
Code 7101 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was treated for 
symptoms including chest pain in March 1972.  At that time 
the assessment was bronchitis.  The veteran sustained a right 
knee injury in October 1972 and underwent multiple 
arthrograms.  In February 1974 radical meniscectomy was 
performed.  The report of a medical evaluation board dated in 
February 1974 reflects that the veteran walked with a slight 
limp favoring his right leg.  Range of motion was zero to 
120 degrees.  The knee was stable in extension, both medially 
and laterally.  Drawer sign was positive indicating laxity of 
the anterior cruciate ligament (ACL).  There was also 
moderate rotational instability, and a great deal of pain 
just distal to the medial joint line.  There was no lateral 
laxity of any consequence.  On standing there was slight 
varus deformity of the joint.  X-rays revealed that the 
mechanical axis of the femur, the line connecting the center 
of the intercondylar fossa made an angle with the mechanical 
axis of the tibia of 4  degrees.  This was considered an 
indication that there was a definite varus configuration 
during the stance phase of the gait and that this varus 
configuration could certainly lead to the pain described by 
the veteran.  X-rays further revealed a slight increase in 
the density of the subchondral bone of the medial tibial 
condyle, which was not present in the subchondral bone of the 
lateral tibial condyle.  The contrast between the two was 
quite marked and supported the diagnosis of early 
osteoarthritis secondary to a genu varum.  In the opinion of 
the examiner the excision of the meniscus had decreased 
contact between the femur and tibia, and therefore had 
aggravated the pain caused by varus deformity.  The weight 
bearing stress was concentrated over an even smaller area 
than it would have been with the meniscus present.  It was 
concluded that the veteran was not fit to return to duty and 
the case was recommended to the physical evaluation board.  
The diagnoses were: 1. Tear, right medial meniscus, 
2. Osteoarthritis, mild, secondary to a 4 degree varus 
deformity of the right knee. Clinical records dated in March 
1974 reflects blood pressure of 170/110.  A five day 
evaluation, produced readings ranging from 114/88 and 128/80 
to 134/94. Service medical records are negative for 
complaints, findings, or diagnosis related to disorders 
affecting the low back area. 

On VA examination conducted in June 1974 the veteran reported 
pain and occasional swelling in this right leg.  He noted 
difficulty in negotiating stairs.  X-rays revealed slight 
changes in bone calcification possibly due to abnormal use of 
the patella.  Blood pressure was 140/100.  It was recorded 
that hypertension had been found five months earlier in 
service.  The diagnoses included old injury of the right knee 
and hypertensive vascular disease.  When he was evaluated in 
orthopedic clinic in August 1974 tenderness was noted along 
the medial joint line of the veteran's right knee.  He had 
full extension and flexion with some crepitation, slight 
anterior posterior hypermobility (anterior cruciate ligament 
laxity) and no lateral instability.  Progressive resistance 
exercise was recommended for moderate atrophy of the 
quadriceps muscle.  It was recorded that x-rays in June 1974 
had disclosed relative narrowing of the joint space.  Service 
connection was granted by a rating action in November 1974 
for postoperative arthrotomy of the right knee with 
osteoarthritis and varus deformity, evaluated as 30 percent 
disabling and for hypertensive vascular disease, evaluated as 
10 percent disabling.  

A private medical report dated in December 1975 reflects that 
the veteran was hospitalized with symptoms including chest 
pain which resolved on treatment.  The final diagnosis was 
viral pericarditis.

Of record is a February 1976 statement indicating that it was 
written by the Commander of the CPT INF MassARNG, which 
reflects that the veteran was injured in the performance of 
his military duty on February 21, 1976, when he injured both 
knees in a fall from the back of a truck.

Clinical findings relative to the right knee on VA 
examinations conducted in August 1975 and September 1976 were 
essentially unchanged from the prior VA examination.  X-rays 
revealed slight narrowing of the joint space and slight 
eburnation of the medial tibial table.  Hypertension was 
diagnosed by history only, with no medication in use.  Three 
blood pressure readings in September 1976 ranged from 115/100 
to 120/105  

When the veteran was hospitalized in December 1978 for chest 
pain and collapse, the final diagnosis was acute conversion 
reaction.  

Of record is an attending physician's report dated in March 
1979 which reflects that the veteran was absent from work due 
to lumbosacral strain and viral infection.  

A private medical report dated in June 1982 and signed by 
Malcolm H. Hermele, M.D., reflects that in addition to 
ongoing complaints referable to the lower extremities, the 
veteran had pain, stiffness and soreness of the back, - pain 
associated with changing weather and on bending, lifting, or 
prolonged sitting or standing.  Significant limitation of 
physical activity was attributed to his back symptoms.  

An additional June 1982 private medical report signed by Jack 
Sall, M.D., reflects that due to an injury which he had 
sustained in January 1982 the veteran was hospitalized for 
evaluation of left knee internal derangement, and surgical 
intervention, specifically arthroscopic resection of the 
synovial shelf.  The diagnosis was postoperative status for 
resection of medial synovial shelf, with internal derangement 
of the left knee persistent synovitis.  It was also noted 
that the veteran now had major bilateral knee disorders which 
necessitated the use of a cane, carried in his left hand.  

The veteran was hospitalized from November 1982 to December 
1982 for evaluation for chest pain and abdominal pain.  An 
intravenous pyelogram (IVP) was conducted with the following 
impression: unremarkable IVP, aortic sclerosis at the age of 
38.  Discharge diagnoses included angina pectoris, however, 
it was noted that due to the uncertain nature of his chest 
pain the veteran was referred for further assessment.  

VA medical reports dated in January and February 1983 reflect 
that on evaluation for chest pain, the veteran's symptoms 
were assessed as non cardiac and probably of gastrointestinal 
etiology.  Borderline hypertension was noted at that time and 
also in the report of medical tests conducted in April 1983.

In a private medical report dated in June 1983 Jack G. 
Siegel, M.D., and Walter M. Flax, M.D., reported that the 
veteran gave a history of left knee injury in 1980 with 
treatment for approximately three weeks.  Also noted was the 
injury in January 1982 followed by arthroscopy in April 1982.  
In June 1983 the veteran complained of left knee tenderness 
as well as cracking and considerable pain on bending the knee 
or ascending stairs.  He could flexion the knee to 90 degrees 
with pain.  The veteran also stated that his right knee 
disability had become worse since injuring the left knee and 
he was now required to use a cane.  With regard to the left 
knee the examiner opined that there had been some functional 
loss to this disability due to increased weight on the good 
leg.  

Medical reports dated in September 1983 shows the veteran 
underwent bilateral knee arthroscopy with shaving.  History 
noted at that time included the veteran's multiple right knee 
surgeries, and left knee arthroscopy in 1982 when a plica had 
been removed.  Progressive degenerative joint disease in the 
right knee was noted.  Surgery in September 1983 involved 
bilateral shaving for chondromalacia, as well as shaving of a 
slight fraying of the anterior horn of the left medial 
meniscus, and minor chondromalacia of the patella.  The 
veteran did well postoperatively and within a week of surgery 
was beginning to ambulate with partial weight bearing using 
crutches.  

VA outpatient treatment records dated in October 1983 to 
October 1984 reflect the veteran's complaints of bilateral 
knee pain, greater on the right side as well as chronic back 
pain in the lumbosacral area with radiation to the hips.  The 
veteran felt that the latter was attributable to improper 
posture walking with a cane, inasmuch as he had not 
previously experienced low back pain.  In August 1984 it was 
recorded he had borderline hypertension with no medications 
in use.  

On June 1985 VA examination it was recorded that although the 
veteran had been diagnosed with hypertension in 1974 and 
maintained on Valium for some time he had not taken such 
medication for at least three years.  His history of atypical 
chest pain was felt to be gastrointestinal in origin.  On 
evaluation for his right knee disability, the veteran 
exhibited a severe limp on the right side and walked very 
unsteadily, in apparent pain, with his knee in 20 degrees 
flexion.  X-rays revealed slight narrowing of the medial knee 
compartment.  

Progress notes dated in November 1985 reflect that the 
veteran was using a stimulator for knee and back pain.  The 
assessment was 1. Knee pain, 2. Back pain secondary to 
abnormal posture.  

VA outpatient treatment records dated in March 1987 reflect 
that a more extensive brace, including a drop lock and ankle 
support was found to be warranted for right instability.  

On VA examination conducted in June 1992 it was noted the 
veteran had a history of hypertension and his blood pressure 
was recorded at 140/92.  Current medications for the control 
of hypertension were indicated.  On June 1992 orthopedic 
examination the veteran complained of right knee instability 
for which he wore a brace extending from his foot to his 
thigh.  Also noted was range of motion limited by pain.  The 
veteran walked with his right knee flexed at a 10 degree 
angle, and utilized a cane held in his left hand.  The 
diagnosis was degenerative arthritis of the right knee, 
advanced, secondary to injury and surgeries in service.  

A May 1997 private medical report signed by Jonathan 
Strongin, M.D., reflects blood pressure of 150/86.  On chest 
x-ray conducted in May 1997 the heart was not enlarged.  Also 
of record is a report dated in July 1997 signed by the 
veteran's primary care physician, Curtis E. Bowman, M.D.  The 
report was prepared to comment on the veteran's medical 
conditions and their relationship to service and ongoing 
disability.  Of primary concern was GERD, and Barrett's 
esophagus with related chest pain.  With regard to the 
veteran's orthopedic disabilities, Dr. Bowman noted he 
continued to have substantial weakness in the right knee.  
Further the doctor concluded, that it was at least as likely 
as not that the veteran's ongoing left knee discomfort and 
orthopedic problems have been aggravated by his service-
connected disability on the right side.  

In a clinical report dated in November 1997 Dr. Bowman 
recorded that the veteran continued to experience 
intermittent chest tightness and squeezing, both at rest and 
with exertion, which was considered difficult to distinguish 
from his reflux pain.  On physical examination the veteran's 
blood pressure was 150/90.  The pertinent assessment was 1. 
chest pain syndrome, difficult to distinguish between 
esophageal vs. possibly cardiac with negative cardiovascular 
evaluation in the past, and 2. hypertension moderately well 
controlled.  

On VA orthopedic examination conducted in December 1997, 
evaluation of the veteran's right knee revealed a bony 
deformity of the medial tibial plateau and tenderness on 
palpation of the medial joint line.  He was able to flex only 
to 90 degrees because of pain and he lacked 10 degrees of 
extension.  He also had a 10 degree varus deformity.  
Tenderness was noted on palpation of the left knee in the 
lateral joint line and on patellar compression.  Range of 
motion was zero to 130 degrees.  There was a one inch 
difference in thigh circumference, which measured 19 inches 
on the right, and 20 inches on the left.  It was recorded 
that left knee discomfort had increased since 1983.  The 
veteran reported periodic swelling and joint fluid 
accumulation on the left, which was not found on objective 
examination.  With regard to his back the veteran had limited 
range of motion, of 50 degrees flexion, 10 degrees extension, 
20 degrees of bilateral bending and 10 degrees bilateral 
rotation.  The examiner commented that the veteran had had a 
right knee condition since 1972 and left knee condition since 
1982.  Considering the magnitude of the degenerative joint 
disease in the right knee, it was felt there was a strong 
possibility degenerative joint disease of the left knee would 
be causally related to that of the right.  The pertinent 
diagnoses were expressed as: 1. Chondromalacia of the medial 
patellofemoral and lateral compartments of the right knee, 
1983, by direct observation with quadriceps muscle atrophy 
and varus angulation; 2. Attenuation of the anterior cruciate 
ligament (ACL) of the right knee, 1983, by direct vision; 
3. Left knee arthralgia, involving the patellofemoral and 
medial compartments; 4. Low back pain without clinical 
evidence of motor/sensory nerve compression.  Subsequent x-
rays of the left knee and the pelvis revealed no significant 
abnormalities.  

On VA examination for respiratory disease, also conducted in 
December 1997, blood pressure was 165/95, with daily 
medication for control of hypertension noted.  Chest x-rays 
reflected normal heart with no evidence of infiltrate or 
congestive heart failure.  The impressions included 
hypertension and chest pain of uncertain etiology.  

A report signed by Dr. Bowman reflects that when the veteran 
was hospitalized in October 1998 for evaluation of abdominal 
pain, the assessment included chest pain syndrome considered 
probably non cardiac.  

In December 1998 the veteran underwent cardiac 
catheterization at Massachusetts General Hospital.  The 
report of that procedure reflects a principal diagnosis of 
coronary artery disease.  The list of associated diagnoses 
included angina pectoris, hypertension, elevated cholesterol, 
diabetes mellitus, and esophageal reflux.  It was noted that 
the veteran had a long history of gastroesophageal reflux 
disease and resting chest burning.  Although he had no prior 
cardiac history the veteran had multiple cardiac risk factors 
to include elevated cholesterol, hypertension, and diabetes 
mellitus.  He had recent worsening of his chest burning, but 
recent endoscopies had been unremarkable.  The veteran's 
symptoms were relieved by sublingual nitroglycerin.  On 
physical examination the veteran's blood pressure was 120/70.  
An Electrocardiogram (EKG) showed normal sinus rhythm.  
Catheterization disclosed that the veteran's coronaries were 
very small.  His right coronary artery was co-dominant and 
had a long mid stenosis followed by a total occlusion with 
right to right collaterals just before the posterior 
descending artery.  His left coronary artery had diffuse 
moderate lesions.  He had a distal 40-50 percent left main 
lesion, proximal 50 percent left anterior descending lesion 
and a 60-70 percent mid circumflex lesion just after the 
branch of the diagonal branch.  His circumflex was normal.  
Left ventricular function was normal.  The veteran was very 
hypertensive during the procedure and somewhat tachycardic.  
He actually developed significant angina requiring 
intravenous nitroglycerin.  He was put on Lipitor due to his 
elevated cholesterol and severe coronary artery disease.  
Although it was considered that he may ultimately require 
coronary artery bypass surgery, medical management was the 
immediate course planned.  In a letter addressed to 
Dr. Bowman, Charles, A. Boucher, M.D., the physician who 
performed the catheterization, noted he was pleased that the 
veteran now had a cause for his chest pain.  

On VA examination conducted in January 1999 the veteran gave 
a history of angina which limited his exercise capacity.  He 
described precordial pain with radiation to the left arm.  He 
averaged four nitroglycerin daily for exercise induced chest 
pain.  Physical examination revealed blood pressure of 
118/72.  The veteran seemed somewhat short of breath at rest.  
The pertinent impression included coronary artery disease, 
and chronic right knee pain.  

When the veteran testified at his personal hearing at the RO 
in February 1999 his representative argued that in addition 
to right knee instability he had osteoarthritis and 
limitation of motion warranting a combined 40 percent 
disability rating.  He wore a right leg brace and used a cane 
for ambulation.  The veteran attributed disability of the 
left knee and low back to his abnormal pattern of ambulation.  
It was stated that his doctors had found such a relationship 
to the service-connected disability.   

An additional VA examination was conducted in February 1999.  
The examination report indicates it was an evaluation for 
hypertension.  The veteran reported constant chest pain, with 
exertion and at rest, with 3 to 4 exacerbations daily that 
require 1 to 2 sublingual Nitroglycerin.  Chest pain also was 
reportedly triggered by the cold.  Objective findings 
included blood pressure readings of 120/85 on the right and 
120/80 on the left.  Evaluation of the heart was regular, 
with normal S1 and S2, no murmurs, rubs, or gallops heard.  
No clubbing, cyanosis or edema was found on examination of 
the extremities.  The diagnoses included chest pain, 
considered uncertain whether this was due to angina, or the 
veteran's esophagitis, or his pulmonary disease.  It was 
noted he does have some coronary artery disease on his 
catheterization.  Additional diagnoses included hypertension 
and osteoarthritis.  

Also of record is February 1999 report signed by Dr. Bowman, 
who now identified himself as both the veteran's primary care 
physician and his cardiologist.  The report was prepared in 
connection with the veteran's application for disability 
retirement from federal employment.  Dr. Bowman noted the 
veteran had active coronary artery disease with chest pain, 
and had undergone cardiac catheterization in December 1998, 
describing the results of that procedure as noted above.  The 
veteran continued to have intermittent chest discomfort, 
using 3 to 4 nitroglycerin a day.  He had discomfort while 
walking in cold air, shortness of breath at approximately one 
block, and midsternal chest pain responsive to nitroglycerin.  
His longstanding hypertension was considered moderately well 
controlled and clearly exacerbated by work related stress.  
It was recorded that the veteran had a history of remote 
trauma to the right knee and left knee in the military, 
status post multiple right knee surgeries.  He wears a 
chronic right knee brace with chronic instability and also 
some moderate left knee instability requiring bracing and a 
cane.  This significantly limits his ambulation.  The 
veteran's medications included Lopressor, Prinivil, 
Propoxyphene, Isordil and nitroglycerin.  Clinical findings 
included blood pressure of 132/82.  Examination of the 
extremities showed the veteran wore a knee, ankle and foot 
orthosis on the right, with a drop lock knee.  He can walk 
without the brace, but has a severe limp on the right.  Joint 
line tenderness was noted on the right knee.  There is 
minimal crepitus.  The left knee also has mild pain.  The 
current clinical status of the veteran's multiple medical 
problems included persistent chest pain with exertion and at 
rest, requiring up to 3 to 4 nitroglycerines a day.  His 
orthopedic status was seriously impaired with chronic pain 
and disability in walking from his right and left knee.  He 
is unable to sit for prolonged periods and has to get up and 
move around because of his knees.  His ambulation is quite 
limited.  Coronary artery bypass surgery and total knee 
replacement of the right knee were possible future treatment 
depending on the veteran's symptoms.  It was not expected 
that the veteran would make any substantial recovery from his 
chronic medical conditions which were likely to deteriorate 
slowly over time.  It was considered that the veteran was 
likely to have exacerbations of his cardiac disease and 
orthopedic status.  

In April 1999 a VA physician conducted a cardiovascular 
evaluation based on review of the veteran's medical file.  
The report noted the veteran's service-connected disabilities 
included hypertensive cardiovascular disease which is 
considered an established risk factor for his recently 
documented coronary heart disease.  Cardiac catheterization 
with coronary angioplasty was performed in December 1998 for 
evaluation of precordial distress suspicious for angina 
pectoris which often occurred at rest.  These studies showed 
multivessel coronary artery disease and good left ventricular 
function.  For the purpose of this review special emphasis 
was placed on the reports of the veteran's private 
cardiologist and the report of the VA examination conducted 
in January 1999.  Based on that information, it was apparent 
that the veteran developed definite dyspnea with low levels 
of physical activity (3 to 4 steps and dyspnea sometimes 
documented at rest).  Burning precordial distress has been 
present for many years and had been attributed to gastro-
esophageal reflux disease.  Over the preceding two years 
however, the symptoms had worsened substantially, prompting 
reconsideration that they might represent angina pectoris, in 
view of the fact that the symptoms were promptly relieved by 
sublingual nitroglycerin.  The veteran may experience as many 
as four or more episodes of precordial oppression that are 
considered typical of angina pectoris, apparently with little 
or no physical activity.  Relief is often promptly achieved 
with sublingual nitroglycerin.  The VA physician who reviewed 
the file concluded that based on the medical evidence, and 
the totality of service-connected disabling conditions 
applicable in this instance, the veteran's activity threshold 
for dyspnea and angina pectoris would be rated as 
approximately 3 METS or below.  

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include cardiovascular-renal disease, 
including hypertension, shall be service-connected, although 
not manifest during service, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).  The law also provides that 
disability which is proximately due to or the result of a 
service-connected disability shall be service-connected. 
38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered part of the original condition. Id.  
Further, the United States Court of Veterans Appeals (Court) 
held in Allen v. Brown, 7 Vet.App. 439 (1995)(en banc), that 
the term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 (West 
1991) and 38 C.F.R. § 3.310(a) (1995), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.

The threshold question to be answered with regard to the 
service connection claims is whether the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
that his claim for service connection is well grounded.  In 
order for him to meet this burden, the claimant must submit 
evidence sufficient to justify a belief that his claims are 
plausible. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498.  With regard to secondary 
service connection a well-grounded claim requires competent 
medical evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disorder.  Jones v. Brown, 7 Vet.App. 134 (1995).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, No. 97-280 (U. 
S. Vet. App. Sept. 29, 1999).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The record reflects current medical evidence of left knee 
disability, status post meniscectomy, which is manifested by 
arthralgia, tenderness to palpation of the lateral joint line 
and compression of the patella, and moderate instability.  
Although there is some evidence of record to indicate that 
the veteran injured his left knee during National Guard 
service in 1976, the veteran has presented no medical 
evidence or opinion indicating an etiological nexus between 
that injury and the current disorder.  However, the veteran's 
private medical doctors, in 1983, opined that there was 
increased disability in the left leg due to favoring the 
service-connected right knee.  More recently in July 1997, 
the veteran's primary care physician concluded that it is at 
least as likely as not that the veteran's left knee disorder 
has been aggravated by his service-connected right knee 
disability.  Thus, the veteran has presented the essential 
elements of a plausible claim for service connection for a 
left knee disability as secondary to the right knee 
disability.  Further, in the absence of any controverting 
evidence, the medical record warrants the grant of service 
connection for the veteran's left knee disability as 
secondary to aggravation by his service-connected right knee 
condition.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§  3.102, 3.303, 3.304, 3.310 (1999).

With regard to the claim for service connection for a low 
back disability the record reflects current medical evidence 
of low back pain and limitation of range of motion.  For 
purposes of determining well-groundedness the medical 
evidence is sufficient to reflect current low back 
disability.  With regard to the remaining criteria for a 
plausible service connection claim, service medical records 
are negative for evidence of back injury or disease.  
Therefore the essential elements of a well-grounded claim for 
direct service connection are not presented in this case.  
However, the veteran also claims entitlement service 
connection on a secondary basis.  In this regard it is 
determined that when the November 1985 assessment of back 
pain secondary to abnormal posture is presumed credible, with 
doubt resolved in the veteran's favor, under 38 U.S.C.A. 
§ 5107, there is sufficient competent evidence of a nexus 
between a current low back disorder and the service-connected 
right knee disability, for purposes of establishing well-
groundedness.  Inasmuch as the veteran has presented the 
essential elements of a plausible claim for service 
connection on a secondary basis, his claim is well-grounded 
and subject to further development on remand.  


Entitlement to Increased Evaluations for Right Knee and 
Hypertensive Cardiovascular Disabilities

The veteran's claims for higher evaluation for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
increased rating claims and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities. 

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the 
regulations provide no specific rating for a disorder, it is 
permissible to rate under a closely related disease in which 
the functions affected, anatomical localizations and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, the evaluation of the same 
manifestation under multiple diagnoses is not contemplated by 
the regulatory provisions, which state that such "pyramiding" 
is to be avoided.  38 C.F.R. § 4.14 (1994).  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice, or more, for the same symptomatology; which 
would result in overcompensation for the actual impairment of 
earning capacity.  Brady v. Brown, 4 Vet.App. 203, 206 
(1993).  The critical element for evaluation under multiple 
codes is that none of the symptomatology of one condition is 
duplicative of, or overlapping with the symptomatology of the 
other condition. Esteban v. Brown, 6 Vet.App. 259 (1994). 

38 C.F.R. § 4.3 requires VA to resolve any reasonable doubt 
regarding the current level of the veteran's disability in 
his favor.  In accordance with 38 C.F.R. § 4.7, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned. 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Right Knee Disability 

The veteran's right knee disability is currently evaluated 
under Diagnostic Codes 5010 and 5003, pertaining to 
arthritis, and Diagnostic Code 5257 pertaining to impairment 
of the knee including recurrent subluxation or lateral 
instability.  Under Code 5257, a maximum 30 percent 
evaluation is provided where impairment is severe.  Moderate 
impairment warrants a 20 percent rating, and a 10 percent 
evaluation is for assignment where impairment is slight.  
Thus, no higher evaluation is available for the veteran's 
right knee disability on the basis of instability.

However, it is noted the General Counsel of VA has held in a 
precedent opinion that a veteran who has limitation of motion 
as well as instability in his knee may receive separate 
ratings under Code 5003, and Code 5257(see VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) and VAOPGCPREC 9-98 
(Aug. 14, 1998).  Separate ratings are only warranted in such 
cases when the veteran has limitation of motion in his knee 
to at least meet the criteria for a zero-percent rating under 
Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 
8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where 
there is probative evidence showing that motion is inhibited 
by pain attributable to his arthritis or removal of semilunar 
cartilage. 

Under Code 5010 traumatic arthritis is rated by analogy to 
the provisions of Diagnostic Code 5003 which govern the 
evaluation of degenerative arthritis.  Arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Evaluation of limitation of leg motion is governed by the 
provisions of Diagnostic Codes 5260, and 5261.  Diagnostic 
Code 5260 provides a 30 percent rating where the evidence 
demonstrates flexion limited to 15 degrees, and a 20 percent 
rating is for assignment where flexion is limited to 
30 degrees.  Limitation of flexion to 45 degrees warrants a 
10 percent rating, and flexion limited to 60 degrees is rated 
as noncompensably disabling.  Under Diagnostic Code 5261 
limitation of leg extension to 45 degrees warrants a 
50 percent evaluation.  A 40 percent rating is assigned for 
extension limited to 30 degrees, and a 30 percent evaluation 
is for assignment, where extension is limited to 20 degrees.  
Extension limited to 15 degrees is rated as 20 percent 
disabling and a 10 percent rating is assigned where extension 
is limited to 10 degrees.  A noncompensable evaluation is for 
assignment where extension is limited to 5 degrees.  

The medical evidence demonstrates that the veteran has 
limitation of right knee extension at 10 degrees, warranting 
a 10 percent disability rating under Code 5261.  Therefore, 
in accordance with the holdings of the General Counsel, an 
additional 10 percent rating is in order for the veteran's 
service-connected right knee disability based on limitation 
of range of motion.


Cardiovascular Disability 

The criteria governing the evaluation of cardiovascular 
disorders also were amended, effective January 12, 1998.  In 
this regard the Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  

The veteran's service-connected cardiovascular disability is 
currently evaluated under the provisions of Diagnostic Code 
7007 pertaining to hypertensive heart disease.  Under the 
newly amended criteria of Code 7007, where there is a showing 
of chronic congestive heart failure, or; workload of 3 METs 
(metabolic equivalents) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  A 60 percent 
evaluation is for assignment where the evidence shows more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
rating is assigned where workload of greater than 5 METs but 
not greater than 7 METS (metabolic equivalents), results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

On application of the revised criteria to the facts of this 
case, it is noted that in his April 1999 cardiovascular 
evaluation the VA examiner concluded, based upon a full 
review of the medical record pertaining to service-connected 
disability, that the veteran's activity threshold for angina 
pectoris was 3 METS of below, reflecting one of the alternate 
criteria for a 100 percent evaluation for hypertensive heart 
disease under the amended regulations.  Thus, although the 
veteran is entitled alternatively to evaluation of his 
disability under the provisions of Code 7007 as they were in 
effect prior to January 1998, and to consideration under the 
provisions of Diagnostic Code 7101 pertaining to hypertensive 
vascular disease (essential hypertension), no higher rating 
for his service-connected cardiovascular disability would 
result from further evaluation in accordance with those 
additional criteria.  


ORDER

The claim for service connection for a low back disability is 
determined to be well-grounded; the appeal is granted to that 
extent only.  

Service connection is granted for left knee status post 
meniscectomy as secondary to aggravation by the service-
connected right knee disability. 

A 40 percent disability rating is granted for postoperative 
residuals of arthrotomy, right knee, with osteoarthritis and 
valgus deformity, subject to the law and regulations 
governing the award of monetary benefits.

A 100 percent disability rating is granted for hypertensive 
cardiovascular disease subject to the law and regulations 
governing the award of monetary benefits.


REMAND

Because the claim of entitlement to service connection for a 
back disability as secondary to the service-connected right 
knee disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this instance 
the claim presents medical questions that require further 
clarification.  Therefore, the case will be remanded for 
additional medical development.  

Accordingly, the case is REMANDED for the actions listed 
below.  
The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The veteran should be scheduled for a 
special VA examination to assess the 
nature of any low back disorders the 
veteran currently has.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All indicated 
All indicated special tests and studies 
should be conducted, to include range of 
motion studies.  All pertinent clinical 
findings related to the veteran's back 
disorders should be clearly described.  
The examination report must include the 
following items:
	(a).    A list of the diagnoses of 
all back disorders the veteran currently 
has.
	(b).    With regard to each 
diagnosis listed in response to a, above, 
the examination report must include a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is the result of the veterans 
service connected postoperative residuals 
of right knee arthrotomy and/or left knee 
status post meniscectomy.

3.  Following the completion of the above 
requested actions, the RO should review 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

